DETAILED ACTION
Applicant’s filing RCE dated June 28, 2022.
Claims 1, 11, and 19 have been amended.
Claims 1-20 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in phone conversation with Mr. Joseph P. Mehrle (Reg. No. 45,535) on 07/14/2022 to place the claims in the condition for allowance.
In the claims filed on 05/31/2022, further amend as below:
1. (Currently Amended) A method, comprising:
	obtaining an annotation for an application invoked within a processing context;
	acquiring first information associated with auditing data from a processing stack that is associated with the application by obtaining first types of auditing data as defined in the annotation, wherein the first types of auditing data are associated with a first type of data, wherein the first type of data at least comprises a function name processed by the application, a calling application name for a calling application that called the application, an operation result provided by a function associated with the function name, originating host identifier for a host device, and classification data for the audit data;
	adding a customized tag to the first information based on an expression language statement processed against the first information by parsing or applying the expression language statement defined in the annotation to identify a pattern of data available from the processing stack and including with the auditing data, wherein the expression language statement is defined by a user;
	modifying the first information to produce second information by processing transformations defined in the annotation, wherein processing the transformation further includes formatting second information based on a data format defined in the annotation; and
	storing the second information in an object that is accessible when the application exits processing.

11. (Currently Amended) A method, comprising:
	  process a service provider interface with an annotation upon invocation of a micro service;
	  obtaining auditing information from a processing stack during the processing of the micro service based on types of auditing information defined in the annotation, wherein a first type of data at least comprises a function name processed by the micro service, a calling application name for a calling application that called the micro service, an operation result provided by a function associated with the function name, originating host identifier for a host device, and classification data for the audit information;
adding a customized tag to the auditing information based on an expression language statement processed against the auditing information by parsing or applying the expression language statement defined in the annotation to identify a pattern of data available from the processing stack and including with the auditing information, wherein the expression language statement is defined by a user;
	  processing transformations defined in the annotation on the auditing information to transform the auditing information;
	  retaining the auditing information that is transformed in a data structure when the micro service exits processing;
	  obtaining the auditing information from the data structure; and
	  sending the auditing information to one or more destination resources based on a processing context.
17. (Cancelled)
19. (Currently Amended) A system, comprising:
	  a server that includes a processor and a non-transitory computer-readable storage medium having executable instructions;
	  the executable instructions when executed by the processor from the non-transitory computer-readable storage medium cause the processor to:
obtain pre-defined audit information from a processing stack upon invocation of an application for processing within a processing context, wherein types of pre-defined audit information is obtained from an annotation associated with the application, wherein a first type of data at least comprises a function name processed by the application, a calling application name for a calling application that called the application, an operation result provided by a function associated with the function name, originating host identifier for a host device, and classification data for the pre-defined audit information;
add a customized tag to the pre-defined audit information based on an expression language statement processed against the pre-defined audit information by parsing or applying the expression language statement defined in the annotation to identify a pattern of data available from the processing stack and including with the pre-defined audit information, wherein the expression language statement is defined by a user;
modify the pre-defined audit information by processing transformations defined in the annotation to produce modified audit information;
store the modified audit information in an object that is accessible when the application exits processing; and
direct the modified audit information to a destination associated with the processing context.

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest “adding a customized tag to the first information based on an expression language statement processed against the first information by parsing or applying the expression language statement defined in the annotation to identify a pattern of data available from the processing stack and including with the auditing data, wherein the expression language statement is defined by a user” as recited in independent claim 1, and similar to claims 11, and 19. Claims 2-10, 12-16, 17, and 20 are considered allowable by virtue of their dependence on allowable independent claims 1, 11, and 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191